Case 20-10343-LSS Doc 4886 Filed 05/24/21 Page 1 of 2

FILED
2021 MAY 24 AM 9: 4g

 

CLERK
US BANKRUPTCY COUR:
ISTRICT OF DELAWARS

Macy 1 ZOoZ\

 

Welle = Ms. Silverstern,

Hou re Woo detay f Tim voriking Yes AW s letter Se

{ Can &XPress ts Yer me Feeling c Lor joining Alae.

Dek qqainsk the Bou Scouts .

. “V've Seen the “TN. Commercials and Wee S$ Paper arkicles

ole! ng o\yeuk ous kes tr, ce c\as ~~ aqatask AWe Bb. S. fi.
° ao le ch mY Clatm , f\ +

Ls c Many months ye Fo fe ‘

Leest when he Commetcrals

Aus ay Leom tne WY, lyecquS_
a = alsuSe dre \nadPened Ao

Came en 1 ‘A yosk wale

Shh get mad because OF
Me ih R.s.A-

Ane Memories

W hen the Lesal Pocms Came to me AStoocking Mme to Ce fect

6

what ture cf abuse Napheaed +5 Me When ¢ was

alre ot

A Bey Scout ) Groke Aown and Cred (re Case ot the

of
 

Case 20-10343-LSS Doc 4886 Filed 05/24/21 Page 2 of 2
Sexual aleose Ther haveencd te me vader the Care of

the «= RLS A.
Ky dhek Ame, ~ was A child, hok even older khan

—_

\3 Seats old . x boa Dv PPose te L-< alsle To fon

Xo tlhe Person uss alroxed me Lor Proreckven i leaden

sie ana qvidence (eecavse thet was the Por Pose of
me Saini ng Ane R.s. A. tn Lec x rst pl ace | Loot
Sesvaly me tested es a R.s A.

ma >
instead | WAS

osed Wes posi tien enoceder +e advan te
oh: Laven .

cm ol Osee who

Wes Perverted Sexoal Lantastes on In eleless

‘Vhe B.S. A. em ployee volo Sexoally alsosed Me when
\eleless WA ' Slole Moy TANO CENCE and

e
\ Boas a

raner s
\eFe me wikh eats oF Ps AN and emot na\
As tress.

 
